DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0041], line 5, “device 24” should be “device 12”.  Paragraph [0043], line 1, “transmit” should be “transmits”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both the upper layer in Figure 6 and the curve in Figure 7 (see, e.g., paragraph [0034], line 5 and paragraph [0039], line 3 in the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 84 in Figure 4 (see, e.g., paragraph [0034], line 1), 82 in Figure 5 (see, e.g., paragraph [0034], line 3), and 80 in Figure 6 (see, e.g., paragraph [0034], line 5).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 77 in Figures 3-6 and 96 in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Claim Objections
Claims 14 and 15 are objected to because of the following informalities: Claim 14, line 7, “that that power signals” should be “that the power signals”.  Claim 15, line 4, “the frequency” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the configured" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is configured to 
Allowable Subject Matter
Claims 2-4 and 6-13 allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-21 are objected to as dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 2-4 and 6-8 are allowed, and claim 5 contains allowable subject matter, 
because none of the prior art of record discloses or suggests control circuitry configured to determine whether the wireless power signal interferes with the component using the measured operation condition of the wireless power signal, in combination with the remaining claimed features.
	Claims 9-13 are allowed because none of the prior art of record discloses or suggests control circuitry configured to output a request to adjust the power signals in response to determining that the power transmission frequency is in a sensitive frequency band, in combination with the remaining claimed features.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 14-21 contain allowable subject matter because none of the prior art of 
record discloses or suggests control circuitry configured to determine whether the power signals interfere with the component and to take a corrective action upon determining that the power signals interfere with the component, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent application publication of Widmer et al. (20160187520) discloses 
a circuit that performs active interference avoidance by controlling a sense frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836